El Juez Asociado Sr. Audrey,
emitió la opinión del tribunal.
Cuando el apelante se presentó en quiebra voluntaria, in-cluyó en la relación de sus deudas la cantidad que según un pagaré debía a un banco de esta ciudad, la que el apelado babía garantizado como fiador. Habiendo vencido esa obli-gación, fue renovada por el apelante antes de ser exonerado de sus deudas {discharged), mediante el otorgamiento de otro pagaré garantizado también por el apelado quien en defini-tiva tuvo que pagarlo al banco acreedor, y con este motivo se estableció el presente pleito por el fiador para que su fiado le_ pagase la cantidad que por él satisfizo.
■ Interpuesto por el demandado el presente recurso de ape-lación contra la sentencia que le condenó al pago de la suma reclamada, el único motivo en que lo funda es que la sentencia ■es errónea porque no es exigible la deuda que ba sido reno-vada' por un quebrado después de la declaración de quiebra y antes de baber sido exonerado de sus deudas {discharged). Sin embargo, existiendo la renovación clara, expresa, dis-tinta, inequívoca y sin condiciones, no es de importancia si se verificó antes o después de baber sido exonerado el que-*239bracio de sus deudas y después de presentada la solicitud de quiebra. La mejor argumentación que puede hacerse a este respecto es transcribir la que al considerar igual cuestión expuso el Tribunal Supremo de los Estados Unidos al resolver recientemente, en el año 1912, el caso de Zavelo v. Reeves, 227 U. S., 629, en el cual se expresó de la siguiente manera:
“Se alega en cuanto a ambas- réplicas qne, aunque una deuda extinguida por la exoneración hecha en la quiebra puede ser renovada por una nueva promesa después de tal exoneración, no puede esto veri-. fiearse cuando la nueva promesa se hace dentro del período compren-dido entre la declaración de quiebra y la exoneración.
‘ ‘ Sin embargo, es una cuestión que ya ha sido resuelta, que si bien la exoneración exime al quebrado de la responsabilidad legal de tener que pagar una deuda susceptible de ser probada (provable debt) en la quiebra, la obligación moral en que queda es suficiente para fundar en ella una nueva promesa de pago de dicha deuda. Y de acuerdo con la lógica y la opinión de la mayoría de las autoridades, la fecha de la nueva promesa no es una cuestión esencial. La teoría es que la exoneración anula el remedio pero no la obligación; que, hablando en términos generales, la exoneración hace referencia al comienzo de los procedimientos, y el traspaso de los bienes del quebrado en beneficio de los acreedores es efectivo como si se hubiera hecho al mismo tiempo; que desde la fecha a que se refiere la exoneración queda el quebrado un hombre libre estando tan capacitado para comprome-terse a satisfacer una obligación anterior que de otro modo no podría hacerse efectiva por haber quedado exonerado de sus deudas, como para celebrar cualquier nuevo convenio. Así pues, de acuerdo con otras leyes de quiebras se ha resuelto generalmente que la promesa de pagar una deuda susceptible de prueba es tan eficaz, a pesar de la exoneración del quebrado, cuando se hace después de presentada la solicitud y con anterioridad a dicha exoneración como si se hiciera después de la misma. Kirkpatrick v. Tattersall, 13 M. & W., 766; Otis v. Gazlin, 31 Maine, 567; Hornthal v. McRae, 67 Nor. Car., 21; Fraley v. Kelley, 67 Nor. Car., 78; Hill v. Trainer, 49 Wisconsin, 537; Knapp v. Hoyt, 57 Iowa, 591; 42 Am. Rep., 59; Lanagin v. Nowland, 44 Arkansas, 84; Wiggin v. Hodgdon, 63 N. H., 39; Griel v. Solomon, 82 Alabama, 85; Jersey City Ins. Co. v. Archer, 122 N. Y., 376.”
*240La sentencia apelada debe ser confirmada.

Confirmada.

Jueces concurrentes: Sres. Presidente Plernández y Aso-ciados Wolf y del Toro.